Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT 
2.	The Information Disclosure Statement filed 10/2/2020 is acknowledged. 


Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites a cosmetic formulation comprising a plant derived volatile emollient, a plant derived film former and a pliable wax, wherein the volatile emollient, film former and pliable wax were combined to provide an increase skin hydration for at least 6 hours as compared to a baseline skin hydration without application of a cosmetic. Independent claim 12   recites a cosmetic formulation comprising a plant derived emollient, wherein the plant derived volatile emollient is an emollient derived from a plant, fruit, or vegetable source with a vapor pressure greater than 0.13 Pa: a plant derived film former, a pliable wax, wherein the pliable wax is an organic compound or mixture of organic compounds that is non-crystalline solid at about 20°C, and an oil dispersible hyaluronic acid, wherein the volatile emollient, film former, pliable wax and hyaluronic acid are combined to form the 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

Clearly, the invention recited in claims 1-23 are  drawn to a composition of matter.  Step 1 is satisfied.



    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon. Here, the answer is yes, since the claim recites ingredients that encompass all naturally derived products. The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-23, the answer is no.  There is not a practical application of the law of nature. Step 2B asks if the claim recites additional elements no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. The claims recite ingredients that are derived from naturally occurring ingredients. As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.









s 1 and  3-4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musthavesla “Bite Beauty Strawberry Froze Outburst Longwear Lip Stains Reviews & Swatches” April 2019 (hereinafter Musthavesla) disclose lip composition that include glyceryl rosinate (plant derived film former), Candelilla wax (plant derived wax) as well as Coco-caprylate/caprate (plant derived volatile emollient) (see ingredients list page 6).  
With regards to the limitation “provides increased hydration for at least 6 hours compared to a baseline skin hydration without application of a cosmetic”, the Examiner notes that the structural features of the claim have been met and thus it would follow the properties are also met.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-6, 8 and  9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152).
Lawson (US 20160374930) (hereinafter Lawson) disclose compositions that contain plant derived volatile emollient (coconut alkanes/coco caprylate) 25 %, film formers, and wax 4 % that include naturally plant derived (see Example 1, paragraph 0100 and para 0075-0076). The waxes disclosed include candelilla. Lawson disclose the same volatile emollient as in the Examples in the specification. Vegelight®1214 has a vapor pressure of less than 0.13 Pa and boiling point of less than 230°C. Lawson does not disclose plant derived film former that is for example, glyceryl rosinate. Lawson disclose inclusion of colorants that are FD&C (para 0054). The wax component may 
Regarding the film forming polymer glyceryl rosinate, Tabakman et al. (US 2011/0171152) (hereinafter Tabakman et al.) disclose in order to further improve the appearance and comfort of the cosmetic composition of the present invention, one or more film formers are preferably employed therein. Preferably, such composition includes both a liquid film former and a solid film former. Combination of both liquid and solid film formers creates a flexible and breathable film, prevents feathering and color disappearance of the resulting cosmetic product, and thereby optimizes the product performance. Suitable liquid film formers for use in the present invention may include, but are not limited to: PVP/hexadecene copolymer, polyglyceryl-2 diisostearate/isophorone diisocyanate (IPDI) copolymer, synthetic wax (e.g., Performa V-825 available from Phase Technologies at Piscataway, N.J.), methyl hydrogenated rosinate, and the like. Such liquid film formers may be present at an amount ranging . 

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152) as applied to claims  1-6, 8 and  9-10  above, and further in view of Svirkin et al. (US 2006/0094643) and Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance”. 
The modified Lawson has been discussed supra and does not disclose high molecular weight hyaluronic acid.
Svirkin et al. (US 2006/0094643) (hereinafter Svirkin et al.) disclose lipsticks (para 0203)  and compositions for treating dryness that include high molecular weight hyaluronic acid (para 0074). The high molecular weight are those such as 1,100,000-4,000,000 (i.e., 1.1-4 megadalton) (para 0075).
	Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance” (hereinafter Luu) disclose high molecular weight HA (greater than 1,000 kDa), prevents loss of moisture on the outside of skin as it doesn’t penetrate skin and stays on the surface for a film forming moisturizing effect (see bottom of page 3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing .  

6.	Claims  1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152) as applied to claims  1-6, 8 and  9-10  above, and further in view of Travkina et al. (US Patent 11,077, 049) .
The modified Lawson has been discussed supra and disclose inclusion of waxes but does not disclose polyhydroxystearic acid. Travkina et al. (US Patent 11,077, 049) (hereinafter Travkina et al.) disclose imparting shin to the lips. The composition contains polyhydroxystearic acid (abstract and col. 2, lines 10-12). The compositions contain from 00.5 % polyhydroxystearic acid (col. 2, lines 10-11). These compositions impart durable shine to the lips and have high gloss. Pre-mixing pigments with polyhydroxystearic acid leads to superior gloss and accentuated pigment development (col. 2, lines 34-41). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition include pigments with polyhydroxystearic acid to be premixed for the purposes of achieving superior gloss. 

7.	Claims  12-23  are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152), Svirkin et  .
Lawson (US 20160374930) (hereinafter Lawson) disclose compositions that contain plant derived volatile emollient (coconut alkanes/coco caprylate) 25 %, film formers, and wax 4 % that include naturally plant derived (see Example 1, paragraph 0100 and para 0075-0076). The waxes disclosed include candelilla. Lawson disclose the same volatile emollient as in the Examples in the specification. Vegelight®1214 has a vapor pressure of less than 0.13 Pa and boiling point of less than 230°C. Lawson does not disclose plant derived film former that is for example, glyceryl rosinate. Lawson disclose inclusion of colorants that are FD&C (para 0054). The wax component may include castor oil (para 0076) and the wax component is from 5-25 % by weight the composition. Emollients may also be selected from castor oil and present from 0.1-20 % by weight (para 0086-0087). The film forming polymers can be naturally polymers and may be present from 0.1-95  (para 0034). Although the limitation “provides increased lip hydration for at least 6 hours compared to a baseline lip hydration without application the lip” is not explicitly recited, the combined prior art arrives at the composition as claimed and thus it is reasonable to conclude the properties would necessarily follow. This limitation is comparing the composition versus not using any composition and one of ordinary skill in the art would expect that application of a composition that contains moisturizing ingredients (Vegelight 1214LC) would achieve better hydration when applied versus not applying any cosmetic at all.
Tabakman et al. (US 2011/0171152) (hereinafter Tabakman et al.) disclose in order to further improve the appearance and comfort of the cosmetic composition of the 
The modified Lawson does not disclose high molecular weight hyaluronic acid.
Svirkin et al. (US 2006/0094643) (hereinafter Svirkin et al.) disclose lipsticks (para 0203)  and compositions for treating dryness that include high molecular weight hyaluronic acid (para 0074). The high molecular weight are those such as 1,100,000-4,000,000 (i.e., 1.1-4 megadalton) (para 0075).
	Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance” (hereinafter Luu) disclose high molecular weight HA (greater than 1,000 
The modified Lawson has been discussed supra and disclose inclusion of waxes but does not disclose polyhydroxystearic acid. Travkina et al. (US Patent 11,077, 049) (hereinafter Travkina et al.) disclose imparting shin to the lips. The composition contains polyhydroxystearic acid (abstract and col. 2, lines 10-12). The compositions contain from 00.5 % polyhydroxystearic acid (col. 2, lines 10-11). These compositions impart durable shine to the lips and have high gloss. Pre-mixing pigments with polyhydroxystearic acid leads to superior gloss and accentuated pigment development (col. 2, lines 34-41). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition include pigments with polyhydroxystearic acid to be premixed for the purposes of achieving superior gloss. 

CORRESPONDENCE
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615